Citation Nr: 1027107	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  02-15 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
lumbosacral degenerative disc disease, prior to December 22, 2008 
and after April 1, 2009.

2.  Entitlement to an initial compensable rating for bilateral 
flatfoot.

3.  Entitlement to an initial rating in excess of 10 percent for 
residuals of left anterior compartment release surgery. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1998 to February 2002.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2002 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  A January 2008 rating decision granted an 
increased rating of 20 percent for lumbosacral degenerative disc 
disease and an increased rating of 10 percent for residuals of 
left anterior compartment release surgery, effective as of the 
date of claim.  The Veteran continued to appeal the assigned 
ratings.

In June 2004, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is in the claims file.

This case was previously before the Board in June 2007, when it 
was remanded for further development, including a VA examination.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that a rating decision of September 2009 assigned 
a temporary 100 percent convalescent rating due to lumbar 
discectomy covering the period of December 22, 2008 through April 
1, 2009.  See 38 C.F.R. § 4.30.  The rating decision returned the 
Veteran to the 20 percent disability rating which was already on 
appeal effective April 1, 2009; the period for which the 100 
percent disability rating was assigned is not included in this 
appeal.  See 38 C.F.R. § 20.200.

The record raises the issues of entitlement to a separate 
disability rating for neurological disability associated 
with a disease or injury of the spine.  This issue is 
referred to the RO for appropriate development.  In 
addition, inasmuch as this decision grants increased 
ratings for the Veteran's service-connected disabilities, 
the issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities is also raised and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to October 18, 2007, the Veteran's lumbosacral 
degenerative disc disease was characterized by chronic low back 
pain, limitation of motion, and some restrictions on activity.  
Limitation of forward flexion to less than 30 degrees or 
incapacitating episodes of 4 weeks or more total duration were 
not shown.

2.  From October 18, 2007, the Veteran's lumbosacral degenerative 
disc disease has been characterized by chronic low back pain, 
limitation of forward flexion to less than 30 degrees on 
repetitive motion, and incapacitating episodes of more than 4 
weeks total duration.  Incapacitating episodes of more than 6 
weeks total duration and ankylosis of the entire thoracolumbar 
spine have not been shown. 

3.  Prior to October 18, 2007, the Veteran's bilateral flatfoot 
was characterized by pain on heavy exertion, bilateral valgus 
deformity of the first toe, and moderate pes planus.

4.  From October 18, 2007, the Veteran's bilateral flatfoot has 
been characterized by characteristic callosities, increased pain 
on use, and marked deformities including bilateral pronation on 
weight-bearing, left lateral rotation, and right "duck-foot."  
Extreme tenderness of the plantar suface of the feet or severe 
spasm of the tendo achillis has not been shown.

5.  From the date of claim, the Veteran's residuals of left 
compartment release surgery have been characterized by pain in 
the left leg with loss of sensation and a 24 cm. scar which is 
not painful on examination.  Drop foot, drooping toes, limitation 
of abduction or adduction, and painful scar on examination have 
not been shown.


CONCLUSIONS OF LAW

1. A disability rating of 40 percent is warranted for lumbosacral 
degenerative disc disease, effective October 18, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to 
September 26, 2003), Diagnostic Code 5293 (prior to September 26, 
2003); and Diagnostic Codes 5242, 5243 (effective September 26, 
2003, and currently).

2. A disability rating of 30 percent is warranted for bilateral 
flatfoot, effective October 18, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2009).

3. A disability rating in excess of 10 percent for residuals of 
left compartment release surgery is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5312, 8521 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

On the initial ratings claims, pre- and post-adjudication 
content-complying VCAA notice was provided in October 2001 and 
March 2005.  Where, as here, service connection has been granted 
and the initial rating has been assigned, the claim of service 
connection has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with the 
RO's decision rating a disability, does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for an initial higher rating.  Goodwin v. Peake, 22 
Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records as well as VA and private medical records.  The 
Veteran has not identified any additional pertinent records for 
the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in October 2001, August 
2005, September 2005, April 2006, October 2007, and February 2009 
in order to evaluate the disabilities on appeal.  The Board notes 
that the VA examination reports contain sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and features of the disabilities on appeal to provide 
probative medical evidence adequate for rating purposes.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  The veteran has not asserted otherwise.

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).  As set forth below, 
the Board finds that staged ratings are warranted for lumbosacral 
degenerative disc disease and bilateral flatfoot.

Degenerative Disc Disease

The Veteran's claim for service connection of his low back 
disability was granted effective February 2002.  The criteria for 
rating a disability of the spine were amended in September 2002 
and again in September 2003.  The Board is required to consider 
the claim in light of both the old and new criteria to determine 
whether an increase is warranted.  If the amended rating criteria 
are favorable to the claim, the amended criteria can be applied 
only from and after the effective date of the regulatory change.  
VAOPGCPREC 3-2000.

The Veteran's low back disability is currently rated 20 percent 
under Diagnostic Code 5243 (intervertebral disc syndrome).  

Rating for Limitation of Motion 

Prior to September 2003, limitation of motion of the lumbar spine 
was rated under Diagnostic Code 5292.  Under Diagnostic Code 
5292, a 20 percent rating was afforded for moderate limitation of 
motion and a 40 percent maximum rating for severe limitation of 
motion.  Another potentially applicable Diagnostic Code was 
Diagnostic Code 5295, lumbosacral strain, which assigned a 20 
percent rating for muscle spasm on extreme forward bending, or 
loss of lateral spine motion, unilateral, in standing position, 
and a 40 percent maximum rating for severe lumbosacral strain 
with listing of the whole spine to the opposite side, with 
positive Goldthwaite's sign; marked limitation of forward bending 
in standing position; loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space; or some of 
the above with abnormal mobility on forced motion.  

Also potentially applicable was Diagnostic Code 5289 for 
unfavorable ankylosis of the lumbar spine.  As there is no 
evidence or allegation that the Veteran's spine is ankylosed, 
either favorably or unfavorably, this rating criteria is 
inapplicable.

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old Diagnostic Codes 5289, 5292, and 5295.  
Diagnostic Codes 5289 and 5292 were eliminated and the criteria 
for rating limitation of motion of the lumbar spine were 
incorporated in the General Rating Formula.  Diagnostic Code 5295 
was renumbered as Diagnostic Code 5237 and the criteria for 
rating lumbosacral strain were also incorporated in the General 
Rating Formula.  

Under the General Rating Formula, the criteria for a 20 percent 
disability rating are forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be rated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula, 
whichever method results in a higher evaluation for that segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 Note (2).


Rating for Degenerative Disc Disease 

Prior to September 2002, degenerative disc disease or 
intervertebral disc syndrome was rated under Diagnostic Code 
5293.  Under Diagnostic Code 5293, the criteria for a 20 percent 
rating was moderate, recurring attacks; a 40 percent rating was 
assigned for severe, recurring attacks with intermittent relief.  
Persistent sciatic neuropathy or other neurologic findings with 
little intermittent relief was assigned a 60 percent rating.

In September 2002, Diagnostic Code 5293 was amended and 
degenerative disc disease was rated on the total duration of 
incapacitating episodes.  An incapacitating episode is a period 
of acute signs and symptoms requiring bed rest prescribed by a 
physician and treatment by a physician.  Diagnostic Code 
5293/5243, Note (1).  Incapacitating episodes with a total 
duration of at least two but less than four weeks during a 12 
month period warrant a 20 percent rating.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration of 
at least four weeks but no more than six weeks during a 12 month 
period.  Incapacitating episodes having a total duration of at 
least six weeks during a 12 month period are rated as 60 percent 
disabling.  

Facts

In March 2003, the Veteran's VA physician signed a four day work 
release due to severe back pain.  The doctor indicated that after 
returning to work he should refrain from any heavy lifting, 
climbing, or prolonged standing or walking for at least two 
weeks.  In a May 2003 follow-up visit, the Veteran was almost 
pain free and on no medication.  X-rays showed degenerative disc 
disease and Grade 1 spondylolisthesis.

In April 2004, the Veteran was seen for complaints of low back 
pain with bending or twisting, unrelieved with medication.  On 
physical examination, his back was tender to palpation over L4-5, 
but there was no spasm or radiation of pain.  

At the June 2004 Travel Board hearing, the Veteran testified that 
he could not lift anything heavy, wore a back brace, and was in 
constant pain.  No one wanted to give him a job because of his 
back disability, so he was working as a security guard part time 
on the weekends.  He had difficulty sitting for long periods, and 
had to get up and stretch after 30 minutes.  He also had 
difficulty going up and down stairs, and experienced pain when 
changing positions in his sleep at night.  When his back was 
aggravated, he could not bend over to put on or take off his 
shoes.

On September 2005 VA examination, the Veteran complained of 
chronic pain in his central low back, with radiation to his left 
flank but not his leg, which increased with prolonged standing, 
stooping, and running.  He denied any change in bowel or bladder 
habits, lower extremity weakness, or numbness or tingling in the 
right lower extremity or foot.  On physical examination extension 
was limited by 10 (degrees), forward flexion was limited to 
touching his knees, and there was bilateral paraspinous muscle 
spasm.  Sensory testing was reported as normal.  March 2003 X-
rays were reviewed, and the relevant impression was of a Grade I 
spondylolisthesis at L4-5 most likely due to degenerative disc 
disease.

In September 2007, the Veteran's VA physician signed a one week 
work release due to severe back pain.  

On October 2007 VA examination, the Veteran reported near 
constant back pain in the left paraspinal and mid-lumbar region, 
with radiation to the left hip and lateral thigh.  Flareups 
precipitated by lifting or prolonged standing occurred once or 
twice a month and lasted 10 days on average, during which he had 
decreased range of motion and decreased ability to perform 
activities of daily living such as walking and standing, and loss 
of occupation.  He was fired from his most recent job due to 
absenteeism from low back pain and inability to perform his 
duties as a registered nurse.  The Veteran reported one episode 
of incontinence within the past month during an episode of 
extreme back pain.  He did not use a cane or other assistive 
device, but did wear a corset most days.  He could not walk for 
prolonged distances or stand for more than 10 minutes without 
increased back pain.  During flare-ups, his activities of daily 
living were limited, he sometimes needed help in food preparation 
as well as grooming/toileting, and he usually stayed in bed for 
the duration.  He walked with a "hip hitch" in his gait and put 
more weight on his right foot than his left when standing.  
Muscle spasm and guarding were a large component of the abnormal 
gait, but there was no change in the spinal contours.  Range of 
motion was recorded as: forward flexion to 44 degrees, decreasing 
to 20 degrees on repetition; extension to 15 degrees, decreasing 
to 8 degrees with repetition; lateral flexion to 20 degrees 
bilaterally, decreasing to 8 degrees on the left and 10 degrees 
on the right with repetition; lateral rotation to 30 degrees on 
the left and 25 degrees on the right, with no change on 
repetition.  The examiner noted approximately five incapacitating 
episodes in the past 12 months, two lasting one week, and three 
lasting an estimated 10 days each by the Veteran's report.  

At a November 2007 neurology consultation, the Veteran complained 
of low back and left leg pain.  He did not report any bowel or 
bladder dysfunction.  A MRI of the lumbar spine in April 2007 
demonstrated a large disc bulge at L4-5 with canal stenosis and 
neural foraminal narrowing.  The examiner noted that the left leg 
pain represented a separate issue tied to anterior compartment 
surgery in service.  The provider noted that the Veteran had left 
his last employment at a nursing home because of low back pain.  
On physical examination, his gait was normal, albeit with 
guarding of the low back.  His strength and reflexes were normal, 
as was sensation, with the exception of the left leg, and there 
was no evidence of left lumbar radiculopathy. 

In a written statement submitted in July 2008, the Veteran 
asserted that his low back rating should be higher than 20 
percent, and his combined rating greater than 50 percent, because 
his back condition had incapacitated him and prevented him from 
holding a steady job to support his family.

A private treatment record from November 2008 shows that the 
Veteran received physical therapy for worsening of pain in his 
low back and left leg in an L5 distibution.  Physical examination 
showed a hyperlordotic posture with fixed lumbar kyphosis.  

In December 2008, the Veteran underwent a left microdiscectomy 
and right microdecompression at L4-5, as a result of a large disc 
herniation with associated facet arthrosis.  His surgeron 
authorized the Veteran to return to work for four hours a day on 
light duty status beginning January 15, 2009.

On Febuary 2009 VA examination, the Veteran reported constant 
back pain with radiation to his legs, even after the 
microdiscectomy.  The examiner noted that left lower leg numbness 
was attributable to the anterior compartment release surgery 
rather than any radiculopathy from the low back disability.  The 
Veteran reported daily flare-ups in his pain, usually after 
walking, which significantly decreased his range of motion.  No 
change in spinal contour was noted, nor any spasm or guarding, 
although there was pain with motion and tenderness.  Range of 
motion testing was reported as flexion to 30 degrees, extension 
to 0 degrees, lateral flexion to 10 degrees bilaterally, and 
lateral rotation to 25 degrees bilaterally, all with objective 
evidence of pain.  The examiner noted that strength testing 
results were not consistent with the Veteran's ability to walk 
without a cane, that he had refused to do range of motion testing 
until urged, and that his effort on those tests was less than 
that observed during the rest of the examination.  The Veteran 
reported that he stopped working as a registered nurse two weeks 
prior to his lumbar discectomy because he was unable to stand or 
walk as required and, although his surgeon had released him to 
return to work four hours a day in January, he was unable to 
stand for the time necessary to work and had not even sought 
work.  The Veteran's disability prevented him from doing chores, 
shopping, exercise, sports, and recreation and limited driving to 
no more than 15 minutes.

The evidence shows that prior to the October 2007 VA examination, 
the Veteran's disability picture relative to his low back 
disability was congruent with a 20 percent disability rating.  
Although there was no complete range of motion testing performed 
prior to the October 2007 VA examination, the September 2005 
examination indicated that the Veteran was able to touch his 
knees which would commonly be understood to not be inconsistent 
with a forward flexion of more than 30 degrees.  In addition, the 
record indicates one period of work release which lasted four 
days and, even if presumed to include an incapacitating episode, 
does not satisfy the total duration of four weeks required for a 
higher disability rating based on incapacitating episodes.

The October 18, 2007 VA examination reflected a worsening of the 
Veteran's low back disability.  His range of motion testing 
showed 44 degrees of forward flexion, which decreased to 20 
degrees on repetitive testing.  This finding is reflective of a 
40 percent disability rating under Diagnostic Code 5237, which is 
afforded for forward flexion of 30 degrees or less.  In addition, 
the examiner noted five incapacitating episodes in the past year, 
with a total duration of approximately five weeks, which meets 
the requirement of a 40 percent rating under Diagnostic Code 5243 
of at least four but less than six weeks of incapacitating 
episodes.  Therefore, the Board determines that as of October 18, 
2007, a 40 percent disability rating is warranted for lumbosacral 
degenerative disc disease.

A higher disability rating is not warranted based on the 
evidence.  Under the General Rating Formula, a 50 percent 
disability rating is possible for ankylosis of the entire 
thoracolumbar spine; the Veteran's spine is not ankylosed.  Under 
the rating criteria for IVDS, a 60 percent rating is assigned for 
incapacitating episodes with a total duration of six weeks or 
greater.  Here, the duration of the Veteran's flareups in the 12 
months preceding the October 2007 VA examination is unclear.  
While, by the Veteran's own report, three of those episodes were 
"estimated" as lasting 10 days; there is no medical record 
documenting physician-ordered bed rest.  Inasmuch as the 
definition of incapacitating episode requires physician-ordered 
bed rest, which is not shown, the Board finds that the Veteran's 
disability picture more nearly approximates that of a 40 percent 
disability rating, rather than a 60 percent disability rating.  
In addition, as there is no lay or medical evidence of any 
incapacitating episodes since the October 2007 VA examination.  
As such, the Board finds that the criteria for a 60 percent 
disability rating under Diagnostic Code 5243 have not been met.  

Bilateral Flatfoot

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by a built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, is rated 20 percent 
disabling for unilateral disability and 30 percent disabling for 
bilateral disability.  Pronounced flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the tendo 
achillis on manipulation that is not improved by orthopedic shoes 
or appliances, is rated 30 percent disabling for unilateral 
disability, and 50 percent disabling for bilateral disability.  
38 C.F.R. § 4.71a. 

Facts and Analysis

On October 2001 VA examination, the Veteran complained of pain in 
his feet after running or heavy exertion.  He had not noticed any 
restriction of motion in his feet.  Both feet were normal in 
outline and symmetric in form and function, with no heat, 
redness, tenderness, or lack of stability or endurance.  There 
were no calluses to indicate unusual pressure points, but there 
was a 20 degree valgus deviation of the first toes.  X-rays 
showed mild bilateral pes planus with hind foot valgus and bunion 
formation with valgus deformity of the first metatarsophalangeal 
joint of both feet.

At the June 2004 Travel Board hearing, the Veteran testified that 
he had been told to use inserts in his shoes for his flat feet 
but did not do so.  He had been told he had callus formations on 
his feet.

On September 2005 VA examination, the Veteran reported bilateral 
flat feet, with the posterior/inferior calcaneous being tender on 
occasion.  Physical examination showed "bilateral moderate pes 
planus."

On October 2007 VA examination, the Veteran reported dorsal pain, 
numbness, stiffness, fatigability, and lack of endurance in his 
left foot, but no redness, heat, or swelling.  On standing he 
experienced some balance issues because of poor proprioception.  
He wore over-the-counter shoe inserts most days, which served to 
decrease the intensity of the pain but otherwise did not change 
his symptoms.  Occasional flare-ups occured about three or four 
times a year, usually lasting a week, during which he was unable 
to work and his activities of daily living were limited to the 
necessities.  The Veteran had bilateral calluses of the medial 
aspect of the first metatarsal and the metatarsophalangeal joint 
as well as the first phalanx.  X-rays showed that the bony 
structure of the arch remained intact, but the soft tissue of the 
arch was minimal, creating the appearance of flatfoot.  The right 
foot showed a valgus right great toe and the left foot exhibited 
a lateral rotation of the left great toe and hallux rigidus.  
There was no evidence of osteoarthritis.  On weight-bearing there 
was a 22 degree valgus on the left.  Manipulation was non-painful 
and nearly completely correctable.  The right foot was "duck-
footed" or laterally rotated approximately 35 degrees, with a 
left foot rotation of 15 degrees; the tendency to roll medially 
or pronate bilaterally was apparent with walking but correctable 
with manipulation.

The Veteran's bilateral flatfoot has been rated as noncompensable 
(0 percent disabling).  The evidence shows that prior to the 
October 2007 VA examination, the Veteran's symptoms were no more 
than mild.  He complained of pain only on heavy exertion, and on 
examination there was no change in his weight-bearing line or 
characteristic callosities.

The VA examination of October 2007 shows that the Veteran's 
symptoms had become severe.  Characteristic callosities had 
developed, he complained of increased pain on use, and there was 
evidence of marked deformity, including bilateral pronation on 
weight-bearing, left lateral rotation, and right "duck-foot."  
While the VA examination did not show any tenderness on 
manipulation and there was no evidence of swelling on use, the 
Veteran's symptoms nonetheless most closely approximate the 30 
percent disability rating criteria as of October 18, 2007.

A higher, 50 percent, disability rating is not warranted, as 
pronounced bilateral flatfoot is not shown.  There is no evidence 
of extreme tenderness of the plantar surface of the feet or of 
severe spasm of the tendo achillis.  Moreover, as the 30 percent 
rating criteria is not fully satisfied but only approximated, a 
50 percent disability rating is not appropriate.



Residuals of Left Compartment Release

The Veteran's residuals of left anterior compartment release 
surgery have been assigned a 10 percent disability rating under 
Diagnostic Codes 5312-8521.  Diagnostic Code 5312 pertains to 
impairment of Muscle Group XII; Diagnostic Code 8521 pertains to 
impairment of the external popliteal nerve, also known as the 
common peroneal nerve.  The Board notes that a separate 10 
percent disability rating has been assigned for residuals of 
chronic left ankle sprain, namely moderate limitation of motion, 
which overlaps somewhat with the disability on appeal here.  
While the common symptoms will be discussed below, the rule 
against pyramidding - the evaluation of the same manifestation 
under different diagnoses - governs the ultimate determination of 
proper disability rating.  38 C.F.R. § 4.14. 

Diagnostic Code 5312 assigns ratings for impairment of Muscle 
Group XII, which includes the anterior muscles of the leg: the 
tibialis anterior, the extensor digitorum longus, the extensor 
hallucis longus, and the peroneus tertius, which govern 
dorsiflexion, extension of the toes, and stabilization of the 
arch.  Slight injuries are assigned a noncompensable (0 percent) 
rating, moderate injuries a 10 percent rating, moderately severe 
injuries a 20 percent rating, and severe injuries a 30 percent 
rating.  38 C.F.R. § 4.73.

Diagnostic Code 8521 assigns ratings for impairment of the 
external popliteal nerve.  A 40 percent rating is assigned for 
complete paralysis, with foot drop and slight droop of the first 
phalanges of all toes, loss of dorsiflexion of the foot and toes, 
loss of abduction of the foot, weakened adduction, anesthesia 
covering the entire dorsum of the foot and toes.  A 30 percent 
rating is warranted for incomplete severe paralysis, a 20 percent 
rating for incomplete moderate paralysis, and a 10 percent rating 
for incomplete mild paralysis.

Facts and Analysis

On October 2001 VA examination, the Veteran complained of 
numbness in his left leg and the front of his left foot; his toes 
were unaffected.  The numbness did not interfere with the 
activities of daily living, walking, or running, and did not 
influence his choice of footwear.  The scar over the left leg was 
painful at times, but did not affect his movement, choice of 
clothing, or activities of daily living.  On physical 
examination, the Veteran's posture and gait were normal and X-
rays of the left ankle were also normal.  The general form and 
function of the muscles in the midleg were symmetrical to the 
right leg, but there was some bulging of the anterior tibial 
muscles on the left.  There was no muscle atrophy and sensory 
perception, vascular supply, and deep tendon reflexes were within 
normal limits.  Ankle range of motion testing was normal and no 
lack of stability was noted.  The scar on the left leg was 22 cm. 
in length, and had healed without complication or disfigurement. 

At the June 2004 Travel Board hearing, the Veteran testified that 
he could no longer feel the upper part of his left foot.  His 
surgical scar was very tender and he could not wear jeans without 
discomfort from rubbing against it.  The scar extended from his 
foot up his leg almost to his knee.  He reported the skin had 
changed color as a result of the surgeries, but there had been no 
breakdown or bleeding.

On September 2005 VA examination, the Veteran complained of 
residual numbness and tingling medial to his left leg surgical 
scar, radiating to the medial dorsum of his left foot.  He 
developed a burning sensation in the area if he stood for longer 
than 15 minutes.  Physical examination showed a 24 cm. surgical 
scar lateral to the anterior tibia with mild atrophy of the 
muscle mass to the lateral aspect and decreased sensation to 
light touch medial to the scar.  He had full range of motion with 
no tenderness in his left ankle.  X-rays showed thin and wasted 
surrounding soft tissues but were otherwise unremarkable.

On October 2007 VA examination, the Veteran reported left ankle 
pain, with instability, numbness, tingling, fatigability, lack of 
endurance, and rare swelling, but no weakness, heat, or redness.  
He experienced flare-ups of pain about four times a year, each 
lasting about a week, during which he wore a brace, could not 
work, and limited his activities to what was absolutely 
necessary.  His ankle pain often increased throughout the 
workday, which was difficult because he was a registered nurse, 
which required standing and walking as well as lifting patients 
and other heavy objects.  There was no evidence of edema, 
effusion, or instability, but there was weakness and pain 
associated with inversion on range of motion testing.  There was 
tenderness over the lateral ankle and the anterior foot.  Ankle 
range of motion testing showed dorsiflexion to 10 degrees, with 
pain at the end points, and plantar flexion to 38 degrees with 
pain at the end points.  X-rays showed wasting of the soft 
tissues but were otherwise normal.  The examiner diagnosed left 
ankle pronation with mild decreased strength on dorsiflexion, 
reflecting a peroneal nerve injury.  The examiner noted mild 
muscle weakness, decreased coordination, and mildly decreased 
endurance resulting in mild gait changes, worse on prolonged 
walking.

At a November 2007 VA neurology consultation, the Veteran 
reported severe stabbing pain over the left lateral leg since a 
fasciotomy in service, along with numbness of most of the lateral 
leg and the dorsum of the left foot.  Mild weakness in the left 
foot prevented him from running or prolonged walking.  On 
physical examination, there was impaired sensation over the 
dorsum of the left foot as well as the left lateral leg, and 
mildly reduced muscle bulk in the left anterior tibialis, but 
strength and reflex testing was normal.  Nerve conduction studies 
showed normal motor and sensory responses with the exception of 
an absent superficial peroneal sensory response.  Based on the 
physical and electrodiagnostic examinations, the provider 
diagnosed a remote injury to the common left peroneal nerve, with 
no evidence of a superimposed left lumbosacral radiculopathy.

The evidence shows that the primary residual of the Veteran's 
left anterior compartment release surgery is mild impairment of 
the peroneal nerve, manifest by numbness in the left leg and 
foot.  Foot drop, drooping of the toes, loss of abduction, or 
weakened adduction is not shown.  While loss of dorsiflexion is 
shown, this manifestation is addressed in the 10 percent 
disability rating assigned for moderate limitation of motion of 
the left ankle and may not be considered here.  38 C.F.R. § 4.14.  
With only one of the five listed symptoms of complete paralysis 
of the peroneal nerve, the manifest disability is best described 
as mild.  Moreover, both the October 2007 VA examination report 
and the November 2007 neurology report describe the Veteran's 
disability as "mild."  As such, the Board finds that Veteran's 
disability most closely approximates the criteria for a 10 
percent rating.  

A disability rating higher than 10 percent is not appropriate 
under Diagnostic Code 5312, which assigns a noncompensable 
disability rating for slight muscle impairment and requires 
moderate muscle impairment for a 10 percent rating.  (The Board 
notes that the factors normally used to evaluate muscle group 
injuries under 38 C.F.R. § 4.56 are inapplicable here and that 
use of comparative terms of severity is necessary.)  Physical 
examinations have shown that the Veteran has mild muscle atrophy 
and that strength and reflex testing is normal, despite some 
wasting of the soft tissues and mildly reduced muscle bulk.  Thus 
a disability rating higher than 10 percent is not warranted under 
Diagnostic Code 5312.

The Board has considered whether other diagnostic criteria might 
afford the Veteran a higher disability rating.  For instance, 
Diganostic Code 5003 includes a rating for painful arthritis 
where there is no compensable limitation of motion, which might 
address the Veteran's complaints of left leg pain.  However, such 
an analogous rating - even if appropriate - would be of no 
benefit to the Veteran, as it is limited to 10 percent.

The Board has also considered whether a separate compensable 
rating is warranted for the Veteran's surgical scar.  The 
diagnostic criteria for rating scars under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805, were revised effective October 23, 
2008.  Application of the new criteria is limited to claims filed 
on or after October 23, 2008.  Here, the Veteran's claims were 
received in 2001 and he has not requested review under the new 
rating codes.  Accordingly, the revised schedular rating criteria 
are not applicable in this case and those in effect prior to 
October 23, 2008, must be applied. 

Diagnostic Code 7800 pertains to scars of the head, face, or 
neck, and is not applicable here.  Diagnostic Codes 7801 and 7805 
apply to scars which result in limitation of motion and are 
likewise not applicable.  Diagnostic Code 7802 requires a scar 
covering 144 square inches; Diagnostic Code 7803 requires an 
unstable scar.  Neither of these is shown by the evidence.

The only applicable rating criteria for the Veteran's scar would 
be Diagnostic Code 7804 which provides a 10 percent rating for a 
superficial scar that is painful on examination.  However, while 
the Veteran testified that his scar was tender, and has 
complained of pain in his left leg, there is no evidence that the 
scar is painful on examination.  Rather, the evidence shows 
decreased sensation affecting most of the left leg and numbness 
in the area of the scar.  As such, a separate compensable rating 
for the Veteran's scar is not warranted at this time.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provide for higher 
ratings for more severe symptoms.  As the disability pictures are 
contemplated by the Rating Schedule, the assigned schedular 
ratings are, therefore, adequate.  Consequently, referral for 
extraschedular consideration for any of the disabilities on 
appeal is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

A disability rating of 40 percent for lumbosacral degenerative 
disc disease, is granted, effective October 18, 2007, subject to 
the law and regulations that govern the award of monetary 
benefits.

A disability rating of 30 percent for bilateral flatfoot is 
granted, effective October 18, 2007, subject to the law and 
regulations that govern the award of monetary benefits.

A disability rating in excess of 10 percent for residuals of left 
anterior compartment release surgery is denied.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


